DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0360514 (Zhu hereinafter).
	Regarding claim 1, Zhu teaches an electronic smoking device (Fig. 5) comprising: a power supply ([0042]), a liquid reservoir (500), and an atomizer (305) adapted to atomize liquid stores in the liquid reservoir when operated by the power supply ([0042]), wherein the liquid reservoir is configured to allow addition of additives, stored in additive reservoir (400), to liquid stored in the liquid reservoir (500, [0044]). Zhu teaches the dosing unit comprises each 
	It is noted that “a predetermined amount” is interpreted as any amount. 
	Regarding “wherein the predetermined amount of the additives added to the liquid stored in the liquid reservoir upon activation of the dosing unit is the same per each activation of the dosing unit”, this limitation is met because activation of the dosing unit results in movement of the assembly into the second position. 
Regarding claim 5, the additive reservoir is capable of storing different kinds of additives, specifically it can store a nicotine or caffeine liquid or it can store a flavorant, wherein the additives are capable of being selectively added to the liquid stored in the liquid reservoir, via movement of the assembly into the second position ([0044]). 
	Regarding claim 6, the additive reservoir is refillable ([0041] and Fig. 6). 
	Regarding claim 7, an additive supply unit, comprising liquid holes 206, operable by a user of the e-cigarette (by assembling or disassembling the e-cigarette assembly ([0045])) in order to supply the additives to liquid stored in the liquid reservoir (500). 
	Regarding claim 9, the liquid reservoir (500) comprises a base chamber (500) storing a base liquid and wherein the base chamber is configured to allow addition of the additives to the base liquid stored in the base chamber (by assembling or disassembling the e-cigarette assembly [0045]). 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1, and further in view of US 2010/0126505 (Rinker hereinafter).
	Regarding claim 10, Zhu does not expressly teach the addition of a mixing chamber that is configured to receive base liquid from the base chamber and the addition of additives.
	Rinker teaches an e-cigarette having a plurality of ingredients in chambers that may be mixed, wherein the chambers have different dimensions with regard to shape and dimension and the ingredients comprise an active substance, an aroma substance and optional further additives and auxiliaries to be mixed ([0052]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included a mixing chamber in Zhu, as taught by Rinker, in the liquid reservoir region of Zhu in order to be able to mix multiple different components to achieve a specific, desired vaporization. 
It is noted that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). See MPEP 2145 III.

Claims 2, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1, and further in view of US 2015/157053 (Mayor hereinafter).
Regarding claims 2, 3 and 12, the combined teachings of Zhu and Rinker do not expressly teach the addition of solid additives. 
Mayor teaches an electronic smoking device (Fig. 1) comprising: a power supply (14), a liquid reservoir (30), and an atomizer (46) adapted to atomize liquid stores in the liquid reservoir when operated by the power supply ([0026]), wherein the liquid reservoir is configured to allow addition of additives, via fill port (80), to liquid stored in the liquid reservoir ([0029]). Mayor is capable of allowing the manual addition of additives in the form of a solid material including a solid that is capable of dissolving in the liquid stored in the liquid reservoir, specifically by hand via the fill port (80), and the additives that are capable of being added are capable of being additives that modify the liquid stores in the liquid reservoir with respect to flavor, odor, color or density.   
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Rinker as applied to claim 10, and further in view of Mayor.
	Regarding claim 11, the combined teachings of Zhu and Rinker do not expressly teach that the base chamber is refillable. 
However, Mayor teaches making a base chamber refillable, via outlet 80 (Fig. 2) which allows a person to easily fill and dispense liquid for use in an electronic cigarette and which allows persons to easily change the appearance and functionality of the tank to customize the tank ([0017]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the base chamber of the combined teachings of Zhu and Rinker refillable, as taught by Mayor, to allow a person to easily fill and dispense liquid for use in an electronic cigarette and which allows persons to easily change the appearance and functionality of the tank to customize the tank (Mayor, [0017]).

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747